DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
KIYOTA et al. (US PG Pub 2017/0122505 A1) (03/17/21 IDS), MIN (US PG Pub 2011/0220927 A1) (01/21/20 IDS), and OKAHISA (US PG Pub 2016/0285234 A1) (01/21/20 IDS) are the closest prior art.
KIYOTA discloses a light emitting device (FIGS. 4A-4C) comprising: 
a plurality of semiconductor laser elements (20, FIG. 4A, [0069]) including a first semiconductor laser element; 
a frame part (10, FIGS. 4A and 4C, [0024]) surrounding a bottom surface (11, FIG. 4A, [0024]) on which the plurality of semiconductor laser elements are disposed, the frame part having a pair of first inner lateral surfaces (14a/14b, FIG. 4C, [0024]) facing each other; 
a light-reflective member (30, FIG. 4A, [0024]) disposed on the bottom surface inside of a frame formed by the frame part, and configured to reflect laser light traveling from at least one of the plurality of semiconductor laser elements toward one of the first inner lateral surfaces of the frame part; 
a step part (12, FIGS. 4A and 4B, [0024]) formed along a second inner lateral surface of the frame part (FIG. 4C), the second inner lateral surface extending along a plane intersecting with a plane along which the one of the first inner lateral surfaces extends (FIG. 4A), the step part being disposed inside of the frame (FIG. 4A); 
a plurality of metal films (18, FIG. 4A and 4B, [0027]) provided on an upper surface of the step part; and 
a plurality of wires (wires connecting the plurality of semiconductor lasers 20 and the metal films 18, FIG. 4A, [0032]) electrically connecting the plurality of semiconductor laser elements respectively to the plurality of metal films. 
MIN discloses a protective element (150, FIG. 1, [0029]) disposed on an upper surface of a frame part (124, FIG. 1, [0029]).
OKAHISA discloses a protective element (14, FIG. 3, [0055]) disposed on the same plane of a semiconductor laser element (12, FIG. 3, [0031]) and a light reflective member (13, FIG. 3, [0031]). 
However, the cited prior art fails to disclose or suggest “a first protective element disposed on the upper surface of the step part and on a light traveling side of the laser light from the first semiconductor laser element with respect to a plane including an emitting end surface of the first semiconductor laser element” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-15 are also allowable as they directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (US PG Pub 2019/0245117 A1) discloses a light emitting device having a frame part similar to the claimed invention (see FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828